Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 1 of 16 Page ID #:1



  1   NICHOLAS M. WAJDA (State Bar # 259178)
      WAJDA LAW GROUP, APC
  2   6167 Bristol Parkway
  3   Suite 200
      Culver City, CA 90230
  4   Telephone: (310) 997-0471
      Email: nick@wajdalawgroup.com
  5   Attorney for Plaintiff
  6
                                UNITED STATES DISTRICT COURT
  7                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
  8

  9    DESIRAE LANTRY, individually and on Case No. 2:20-cv-03018
       behalf of all others similarly situated,
 10                                             COMPLAINT FOR DAMAGES
                           Plaintiff(s),
 11                                               1. VIOLATION OF THE FAIR DEBT
              v.                                     COLLECTION PRACTICES ACT, 15
 12                                                  U.S.C. §1692 ET SEQ.;

 13    MIDLAND CREDIT MANAGEMENT,
       INC.,
 14                                                  DEMAND FOR JURY TRIAL
                          Defendant.
 15

 16                                    CLASS ACTION COMPLAINT
 17
              Now Comes Plaintiff, DESIRAE LANTRY, individually and on behalf of all others
 18
      similarly situated, by and through her undersigned attorney, and brings this Complaint against
 19
      Defendant MIDLAND CREDIT MANAGEMENT, INC.:
 20
         I.        Parties, Jurisdiction and Venue
 21

 22           1.      Plaintiff DESIRAE LANTRY (“Plaintiff”) is a resident of Inglewood, California

 23   and has filed this civil action pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15
 24   U.S.C. §1692, et seq.
 25
              2.      Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”) is incorporated
 26
      in the State of Kansas and maintains its principal place of business San Diego, California 92108.
 27

 28
                                                       1
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 2 of 16 Page ID #:2



  1          3.      MCM is a debt collector as defined by Section 1692a(6) of the FDCPA because
  2   MCM routinely uses the United States Postal Service for the collection of consumer debts and
  3
      MCM’s principal purpose is the purchase of and collection of consumer debts.
  4
             4.      MCM collects defaulted debts owned by Midland Funding, LLC.
  5
             5.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.
  6

  7          6.      This Court has federal question jurisdiction and venue pursuant to 15 U.S.C. §

  8   6104(f) which provides that “[a]ny civil action brought under subsection (a) in a district court of

  9   the United States may be brought in the district in which the defendant is found, is an inhabitant,
 10
      or transacts business or wherever venue is proper under section 1391 of title 28.”
 11
             7.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM
 12
      routinely mails collection letters and envelopes to addresses within this District and MCM routinely
 13
      collects consumer debts in this District.
 14

 15          8.      Venue and personal jurisdiction exist in this District pursuant to U.S.C. §§ 1391(b)-

 16   (c) and 1441(a) because MCM, as a corporation, is deemed to reside in any judicial district in which
 17   it is subject to personal jurisdiction at the time the action is commenced.
 18
             9.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because MCM is
 19
      subject to personal jurisdiction within this District by virtue of the fact that it has conducted
 20
      significant and continuous debt purchase and collection activities within this jurisdiction.
 21

 22          II.     Background Allegations

 23                  A. The Subject Debt

 24          10.     Plaintiff obtained credit (the “Subject Debt”) from Citibank, N.A. (“Citibank”) in
 25   the form of a Citibank Sears Credit Card.
 26
             11.     Plaintiff incurred the Subject Debt for personal and household expenses.
 27

 28
                                                         2
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 3 of 16 Page ID #:3



  1          12.     Plaintiff made certain payments towards the Subject Debt, but thereafter, she fell
  2   into unforeseeable financial difficulties which rendered her unable to pay off the Subject Debt.
  3
             13.     The Subject Debt fell into a default status.
  4
             14.     After the Subject Debt fell into a default status, Midland Funding LLC purchased
  5
      the Subject Debt from Citibank.
  6

  7          15.     MCM has attempted to collect the Subject Debt on behalf Midland Funding LLC.

  8          16.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

  9   regarded her as a “person obligated or allegedly obligated to pay” the Subject Debt.
 10
             17.     On information and belief, the Subject Debt is not subject to arbitration because the
 11
      underlying debt sale and purchase agreements merely conveyed to Midland Funding LLC the right
 12
      to collect accounts in the form of “receivables” and MCM cannot be assigned any arbitration rights
 13
      as a mere servicer of the Subject Debt.
 14

 15                  B. MCM’s Collection Efforts Relative to the Subject Debt

 16          18.     In an attempt to collect the Subject Debt, MCM sent a letter to Plaintiff dated
 17   11/27/2019 (hereafter the “11/27/2019 Letter”).
 18
             19.     MCM sent the 11/27/2019 Letter to Plaintiff inside of the Time Sensitive Envelope
 19
      in an attempt to collect the Subject Debt.
 20
             20.     The 11/27/2019 Letter was mailed to Plaintiff by MCM inside of white envelope
 21

 22   with the following language on the front of the envelope in black font: “TIME SENSITIVE

 23   DOCUMENT” (hereafter the “Time Sensitive Envelope” or “Envelope”).

 24          21.     The Envelope has perforated edges to the right and left side of the Envelope.
 25          22.     When Plaintiff received the Time Sensitive Envelope, her attention was drawn to
 26
      the fact that the Envelope said, “TIME SENSITIVE DOCUMENT.”
 27
             23.     Below is scanned image of the Time Sensitive Envelope:
 28
                                                        3
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 4 of 16 Page ID #:4



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23          24.     After reading the words “TIME SENSITIVE DOCUMENT,” Plaintiff

 24   immediately opened the Envelope in order to examine the letter contained inside of it that reportedly
 25
      was time sensitive.
 26
             25.     On or about 01-08-2020, MCM sent a collection letter (the “01-08-2020 Letter” to
 27
      Plaintiff in an attempt to collect the Subject Debt.
 28
                                                         4
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 5 of 16 Page ID #:5



  1          26.    When MCM mailed the 01-08-2020 Letter to Plaintiff, MCM mailed it inside of an
  2   envelope embossed with the words, “IMPORTANT INFORMATION ENCLOSED” forming a
  3
      circle and the words “ATTENTION REQUESTED” in the center of the circle, at a slight angle.
  4
             27.    An image of the envelope used to send the 01-08-2020 Letter is depicted below:
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                     5
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 6 of 16 Page ID #:6



  1          28.    A representative example of the Embossed Envelope is depicted below:
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21          29.    MCM routinely sends collection letters inside of Time Sensitive Envelopes and

 22   Embossed Envelopes in an attempt to cause least sophisticated consumers to open the Envelopes,
 23   read the enclosed letter and call MCM about the debt.
 24
             30.    MCM has determined that it collects more money from consumers when it sends
 25
      letters in Time Sensitive Envelopes and Embossed Envelopes.
 26
             31.     On information and belief, MCM’s research demonstrates that least sophisticated
 27

 28   consumers are more likely to open collection letters sent in Time Sensitive Envelopes and
                                                  6
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 7 of 16 Page ID #:7



  1   Embossed Envelopes than envelopes that do not contain the words depicted on the Time Sensitive
  2   Envelopes and Embossed Envelopes.
  3
             32.     Both of the collection letters sent by MCM contained discounted payment options
  4
      with time-sensitive payment deadlines.
  5
             33.     Both collection letters sent by MCM contained the phrase “[w]e are not obligated to
  6

  7   renew any offers provided.”

  8          34.     This quoted language has a tendency to create misinform least and unsophisticated

  9   consumer with regard to the urgency of accepting one of the proposed settlement offers. As the
 10
      Honorable Ilana Rover explained in her concurring opinion in the case of Preston v. Midland Credit
 11
      Management, Inc., 948 F.3d 772 (7th Cir. 2020) the above quoted language improperly
 12
      “emphasizes and amplifies the creditor’s message that it is a time‐limited offer.” 948 F.3d at 778.
 13
             35.     According to Judge Rovner:
 14

 15                  I have doubts that this language actually accommodates the competing goals
                     that the Evory court identified. In fact, the current safe‐harbor language
 16                  emphasizes and amplifies the creditor’s message that it is a time‐limited
                     offer. The language is no different from the creditors’ language of “limited
 17                  time offer” or a “time sensitive matter,” or “act now,” and reinforces the idea
                     that if the debtor does not act immediately, she may lose the opportunity to
 18
                     do so forever. See Evory, 505 F.3d at 775. (“The concern is that
 19                  unsophisticated consumers may think that if they don’t pay by the deadline,
                     they will have no further chance to settle their debt for less than the full
 20                  amount”).
 21          Id.
 22
             36.     Judge Rover proposed alternative language and invited a future appeal:
 23
                     As such, I propose that this circuit reconsider whether the language of the
 24                  safe‐harbor provision announced in Evory realistically honors the goals that
                     the opinion sought. Adding the following two words to the language,
 25                  undoubtedly would do so more accurately: “We may, but are not obligated
                     to, renew this offer.”
 26

 27                  The safe‐harbor language described in the Evory decision, however, stands.
                     As the opinion notes, Midland Credit used the language that this circuit
 28                  sanctioned, and did so appropriately. Consequently, under the current status
                                                       7
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 8 of 16 Page ID #:8



  1                  of our circuit’s law, I agree that the district court did not err in dismissing
                     the claims set forth pursuant to section 1692e of the Act. Preston did not
  2                  raise the question of the safe‐harbor language in this case, and therefore this
  3                  is not the appropriate time to reconsider it, but should it emerge in a future
                     case, I urge the court to reexamine whether this safe‐harbor language
  4                  achieves the intended balance between the interests of creditors and debtors.

  5   Id.
  6          37.     MCM’s use of the phrase “[w]e are not obligated to renew any offers provided”
  7
      violates Sections 1692e, 1692e(2)(A), 1692e(10) and 1692f of the FDCPA.
  8
             38.     On information and belief, more that forty consumers with addresses located within
  9
      this Judicial District were mailed settlement offer letters where MCM’s collection letter contained
 10

 11   payment deadlines and the phrase “[w]e are not obligated to renew any offers provided.”

 12          39.     The factual and legal issues related to MCM mailing of similarly formatted letters

 13   and the use of the phrase “[w]e are not obligated to renew any offers provided” are common and
 14   typical of the proposed class members.
 15
                            III.    Causes of Action
 16
               Count I – Individual Claim for Violations of Section 1692f(8) of the FDCPA
 17
             40.     Plaintiff realleges the above paragraphs as though fully set forth herein.
 18

 19          41.     Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair

 20   or unconscionable means to collect or attempt to collect any debt.”

 21          42.     Section 1692f(8) specifically prohibits a debt collector from:
 22
                     Using any language or symbol, other than the debt collector’s address, on
 23                  any envelope when communicating with a consumer by use of the mails or
                     by telegram, except that a debt collector may use his business name if such
 24                  name does not indicate that he is in the debt collection business.

 25          43.     Section 1692f(8) contains no exceptions – any extraneous text on the envelope or
 26   on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).
 27

 28
                                                        8
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 9 of 16 Page ID #:9



  1            44.   The use of the phrase “TIME SENSITIVE DOCUMENT” and “IMPORTANT
  2   INFORMATION ENCLOSED”, “ATTENTION REQUESTED” on the subject Envelopes sent to
  3
      Plaintiff violates Section 1692f(8) of the FDCPA as a matter of law because Section 1692f(8)
  4
      prohibits a debt collector from using any language, other than the debt collector’s address, on any
  5
      envelope when communicating with a consumer.
  6

  7            45.   Plaintiff immediately opened the subject Envelopes because it contained the words

  8   “TIME SENSITIVE DOCUMENT” and IMPORTANT INFORMATION ENCLOSED”,

  9   “ATTENTION REQUESTED”.
 10
               46.   MCM’s use of the words “TIME SENSITIVE DOCUMENT” and IMPORTANT
 11
      INFORMATION ENCLOSED”, “ATTENTION REQUESTED” violates Section 1692f(8) of the
 12
      FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from using any
 13
      language, other than the debt collector’s address, on any envelope when communicating with a
 14

 15   consumer.

 16            47.   MCM’s use of the words “TIME SENSITIVE DOCUMENT” and IMPORTANT
 17   INFORMATION ENCLOSED”, “ATTENTION REQUESTED” violates Section 1692f(8) of the
 18
      FDCPA because these words intended to create, and does create, a false sense of urgency to so-
 19
      called least sophisticated consumers.
 20
                WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable
 21

 22   Court:

 23                  a. declare that the Time Sensitive Envelope and the Embossed Envelope
                        violate the FDCPA;
 24
                     b. enjoin Defendant MCM from using the Time Sensitive Envelope and the
 25                     Embossed Envelope in conjunction with any future collection letters;
 26                  c. award Plaintiff statutory damages of up to $1,000; and
 27
                     d. award Plaintiff costs and reasonable attorney fees as provided under 15
 28                     U.S.C. §1692k.
                                                       9
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 10 of 16 Page ID #:10



   1                Count II – Class Claim for Violations of Section 1692f(8) of the FDCPA
   2          48.      Plaintiff realleges the above paragraphs as though fully set forth herein.
   3
              49.      Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair
   4
       or unconscionable means to collect or attempt to collect any debt.”
   5
              50.      Section 1692f(8) specifically prohibits a debt collector from:
   6

   7                   Using any language or symbol, other than the debt collector’s address, on
                       any envelope when communicating with a consumer by use of the mails or
   8                   by telegram, except that a debt collector may use his business name if such
                       name does not indicate that he is in the debt collection business.
   9
              51.      Section 1692f(8) contains no exceptions – any extraneous text on the envelope or
  10

  11   on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

  12          52.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

  13   INFORMATION ENCLOSED”, “ATTENTION REQUESTED” on the Envelope violates Section
  14   1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from
  15
       using any language, other than the debt collector’s address, on any envelope when communicating
  16
       with a consumer.
  17
              53.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT
  18

  19   INFORMATION ENCLOSED”, “ATTENTION REQUESTED” violates Section 1692f(8) of the

  20   FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from using any

  21   language, other than the debt collector’s address, on any envelope when communicating with a
  22
       consumer.
  23
              54.      MCM’s use of the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT
  24
       INFORMATION ENCLOSED”, “ATTENTION REQUESTED” violates Section 1692f(8) of the
  25
       FDCPA because these words intended to create, and does create, a false sense of urgency to so-
  26

  27   called least sophisticated consumers.

  28
                                                         10
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 11 of 16 Page ID #:11



   1            55.   At least 40 persons with addresses from within this District were sent a collection
   2   letter by MCM where the collection letter was mailed inside a Time Sensitive Envelope or an
   3
       Embossed Envelope within one year of the filing of this lawsuit.
   4
                56.   MCM’s use of the Time Sensitive Envelope and Embossed Envelope satisfy the
   5
       elements of typicality, commonality, predominance and superiority.
   6

   7            57.   On information and belief, consumers may have paid their debts as a result of

   8   MCM’s above violations of the FDCPA.

   9            58.   Plaintiff will fairly and adequately represent the proposed class members who are
  10
       defined as follows:
  11
                      All persons with mailing addresses within this District who were mailed a
  12                  form collection letter where the letters identified a debt related to a Citibank
                      Sears Card account and the collection letters were mailed inside of envelopes
  13                  containing the words “TIME SENSITIVE DOCUMENT” or
                      “IMPORTANT           INFORMATION            ENCLOSED”,          “ATTENTION
  14
                      REQUESTED”.
  15
                59.   The class period is limited to one year from the filing of this lawsuit or until the
  16
       unlawful conduct ends. The class is subject to amendment if there are less than 40 class members
  17
       who received the subject envelope or letter from the above identified creditor.
  18

  19            60.   The proposed class can be defined by MCM’s records.

  20            61.   Plaintiff is represented by counsel who is well versed in consumer class actions and
  21   the prosecution and defense of FDCPA class actions.
  22
                 WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable
  23
       Court:
  24
                      a. declare that the Time Sensitive Envelope and the Embossed Envelope
  25                     violate the FDCPA;
  26
                      b. enjoin Defendant MCM from using the Time Sensitive Envelope and the
  27                     Embossed Envelope in conjunction with any future collection letters;

  28                  c. award class members maximum statutory damages;
                                                   11
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 12 of 16 Page ID #:12



   1                     d. award class members actual damages if they paid their subject debts after
                            receiving a collection letter in a Time Sensitive Envelope and the
   2                        Embossed Envelope; and
   3
                         e. award Plaintiff costs and reasonable attorney fees as provided under 15
   4                        U.S.C. §1692k.

   5      Count III – The Phrase “[w]e are not obligated to renew any offers provided” Violates
                       Section1692e of the FDCPA
   6
                62.      Plaintiff DESIRAE LANTRY realleges the above paragraphs as though fully set
   7
       forth herein.
   8

   9            63.      Section 1692e of the FDCPA prohibits a debt collector using “any false, deceptive,

  10   or misleading representation or means in connection with the collection of any debt.”
  11            64.      As explained by Judge Rovner’s concurring opinion in Preston v. Midland Credit,
  12
       the April 17, 2019 Letter’s use of the phrase “[w]e are not obligated to renew any offers provided”
  13
       constitutes a false, deceptive and/or misleading representation or means in the connection of the
  14
       collection of a consumer debt in violation of Section 1692e of the FDCPA.
  15

  16            65.      The proposed Letter based 1692e class is defined as follows:

  17                     All persons with mailing addresses within this District who were mailed
                         collection letters where the letters did not contain the phrase “[w]e are not
  18                     obligated to renew any offers provided” where the underlying debts were
                         originally owed to a Citibank Sears Credit Card branded credit card.
  19

  20             WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable

  21   Court:

  22                  a. declare that MCM violated Section 1692e the FDCPA by failing to include
                         the phrase “we are not obligated to renew any offers provided”;
  23

  24                  b. require MCM to prominently use the phrase “we may, but are not obligated
                         to, renew this offer” in any future collection letters that provided discounted
  25                     payment options;

  26                  c. award Plaintiff statutory damages of $1,000;

  27                  d. award class members maximum statutory damages; and

  28
                                                            12
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 13 of 16 Page ID #:13



   1                  e. award Plaintiff costs and reasonable attorney fees as provided under 15
                         U.S.C. §1692k.
   2
       Count IV – The Phrase “[w]e are not obligated to renew any offers provided” Violates
   3
                    § 1692e(2)(A) of the FDCPA
   4
                66.      Plaintiff DESIRAE LANTRY incorporates realleges the above paragraphs as
   5
       though fully set forth herein.
   6
                67.      Section 1692e(2)(A) prohibits “[t]he false representation of - the character, amount,
   7

   8   or legal status of any debt.”

   9            68.      As explained by Judge Rovner’s concurring opinion in Preston v. Midland Credit,

  10   the April 17, 2019 Letter’s use of the phrase “[w]e are not obligated to renew any offers provided”
  11
       - as opposed to – “[w]e may, but are not obligated to, renew this offer”, violates Section
  12
       1692e(2)(A) of the FDCPA.
  13
                69.      The proposed Letter based Section 1692e(2)(A) class is defined as follows:
  14
                         All persons with mailing addresses within this District who were mailed
  15
                         collection letters where the letters did not contain the phrase “[w]e are not
  16                     obligated to renew any offers provided” where the underlying debts were
                         originally owed to a Citibank Sears Credit Card branded credit card.
  17
                 WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable
  18
       Court:
  19

  20                  a. declare that MCM violated Section 1692e(2)(A) the FDCPA by failing to
                         include the phrase “we are not obligated to renew any offers provided”;
  21
                      b. require MCM to prominently use the phrase “we may, but are not obligated
  22                     to, renew this offer” in any future collection letters that provided discounted
                         payment options;
  23

  24                  c. award Plaintiff statutory damages of $1,000;
                      d. award class members maximum statutory damages; and
  25
                      e. award Plaintiff costs and reasonable attorney fees as provided under 15
  26                     U.S.C. §1692k.

  27   Count V – The Phrase “[w]e are not obligated to renew any offers provided” Violates
                   § 1692e(10)(A) of the FDCPA
  28
                                                            13
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 14 of 16 Page ID #:14



   1            70.      Plaintiff DESIRAE LANTRY incorporates realleges the above paragraphs as
   2   though fully set forth herein.
   3
                71.      Section 1692e(10) specifically prohibits “[t]he use of any false representation or
   4
       deceptive means to collect or attempt to collect any debt or to obtain information concerning
   5
       a consumer.”
   6

   7            72.      As explained by Judge Rovner’s concurring opinion in Preston v. Midland Credit,

   8   the April 17, 2019 Letter’s use of the phrase “[w]e are not obligated to renew any offers provided”

   9   - as opposed to – “[w]e may, but are not obligated to, renew this offer”, violates Section 1692e(10)
  10
       of the FDCPA.
  11
                73.      The proposed Letter based Section 1692e(10) class is defined as follows:
  12
                         All persons with mailing addresses within this District who were mailed
  13                     collection letters where the letters did not contain the phrase “[w]e are not
                         obligated to renew any offers provided” where the underlying debts were
  14
                         originally owed to a Citibank Sears Credit Card branded credit card.
  15
                 WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable
  16
       Court:
  17
                      a. declare that MCM violated Section 1692e(10) of the FDCPA by failing to
  18
                         include the phrase “we are not obligated to renew any offers provided”;
  19
                      b. require MCM to prominently use the phrase “we may, but are not obligated
  20                     to, renew this offer” in any future collection letters that provided discounted
                         payment options;
  21
                      c. award Plaintiff statutory damages of $1,000;
  22
                      d. award class members maximum statutory damages; and
  23
                      e. award Plaintiff costs and reasonable attorney fees as provided under 15
  24                     U.S.C. §1692k.

  25

  26

  27

  28
                                                            14
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 15 of 16 Page ID #:15



   1   Count VI – The Phrase “[w]e are not obligated to renew any offers provided” Violates
                    § 1692f of the FDCPA
   2
                74.      Plaintiff DESIRAE LANTRY incorporates realleges the above paragraphs as
   3

   4   though fully set forth herein.

   5            75.      Section 1692f of the FDCPA prohibits a debt collector from using “unfair or
   6   unconscionable means to collect or attempt to collect any debt.”
   7
                76.      As explained by Judge Rovner’s concurring opinion in Preston v. Midland Credit,
   8
       the April 17, 2019 Letter’s use of the phrase “[w]e are not obligated to renew any offers provided”
   9
       - as opposed to – “[w]e may, but are not obligated to, renew this offer”, violates Section 1692f of
  10

  11   the FDCPA.

  12            77.      The proposed class is defined as follows:

  13                     All persons with mailing addresses within this District who were mailed
                         collection letters where the letters did not contain the phrase “[w]e are not
  14                     obligated to renew any offers provided” where the underlying debts were
  15                     originally owed to a Citibank Sears Credit Card branded credit card.

  16             WHEREFORE, Plaintiff DESIRAE LANTRY respectfully requests that this Honorable

  17   Court:
  18                  a. declare that MCM violated Section 1692f of the FDCPA by failing to include
  19                     the phrase “we are not obligated to renew any offers provided”;

  20                  b. require MCM to prominently use the phrase “we may, but are not obligated
                         to, renew this offer” in any future collection letters that provided discounted
  21                     payment options;
  22                  c. award Plaintiff statutory damages of $1,000;
  23                  d. award class members maximum statutory damages; and

  24                  e. award Plaintiff costs and reasonable attorney fees as provided under 15
                         U.S.C. §1692k.
  25

  26
       Plaintiff demands a jury trial.
  27

  28
                                                            15
Case 2:20-cv-03018-CBM-JPR Document 1 Filed 03/31/20 Page 16 of 16 Page ID #:16



   1   Respectfully submitted, on behalf of
   2   Plaintiff DESIRAE LANTRY individually
   3   and on behalf of all others similarly situated,

   4   /s/ Nicholas M. Wajda
       Nicholas M. Wajda (State Bar # 259178)
   5   WAJDA LAW GROUP, APC
       6167 Bristol Parkway, Suite 200
   6   Culver City, CA 90230
   7   Telephone: (310) 997-0471
       Email: nick@wajdalawgroup.com
   8   Attorney for Plaintiff

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                         16
